Exhibit 10.1

 

VOTING AGREEMENT

among:

TARGACEPT, INC.,

a Delaware corporation;

CATALYST BIOSCIENCES, INC.

a Delaware corporation; and

the undersigned Stockholder

 

 

Dated as of March 5, 2015

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

Agreement to Vote Shares

  1    2.

Expiration Date

  2    3.

Additional Purchases

  2    4.

Agreement to Retain Shares

  2    5.

Representations and Warranties of Stockholder

  3    6.

Irrevocable Proxy

  4    7.

No Solicitation

  4    8.

Waiver of Appraisal Rights; No Legal Actions

  4    9.

Other Remedies; Specific Performance

  5    10.

Directors and Officers

  5    11.

No Ownership Interest

  6    12.

Termination

  6    13.

Further Assurances

  6    14.

Disclosure

  6    15.

Notice

  6    16.

Severability

  7    17.

Assignability

  7    18.

No Waivers

  7    19.

Applicable Law; Jurisdiction

  7    20.

Waiver of Jury Trial

  8    21.

No Agreement Until Executed

  8    22.

Entire Agreement; Counterparts; Exchanges by Facsimile

  8    23.

Amendment

  8    24.

Definition of Merger Agreement

  8    25.

Construction

  8   

 

i



--------------------------------------------------------------------------------

VOTING AGREEMENT

THIS VOTING AGREEMENT (“Agreement”), dated as of March 5, 2015, is made by and
among Targacept, Inc., a Delaware corporation (“Targacept”), Catalyst
Biosciences, Inc., a Delaware corporation (the “Company”), and the undersigned
holder (“Stockholder”) of shares of capital stock (the “Shares”) of Targacept.

WHEREAS, Targacept, Talos Merger Sub, Inc., a Delaware corporation and a wholly
owned subsidiary of Targacept (“Merger Sub”), and the Company, have entered into
an Agreement and Plan of Merger, dated of even date herewith (in the form in
effect on the date hereof and attached hereto as Exhibit A or as amended
pursuant to Section 24(a), the “Merger Agreement”), providing for the merger of
Merger Sub with and into the Company (the “Merger”);

WHEREAS, Targacept and the Company intend that the Pre-Closing Dividend (as
defined in the Merger Agreement) shall have been declared as of a record date,
and paid to holders of Targacept Common Stock, prior to the closing of the
Merger, which declaration and payment of the Pre-Closing Dividend is a material
inducement for the Stockholders to execute this Agreement;

WHEREAS, Stockholder beneficially owns and has sole or shared voting power with
respect to the number of Shares, and holds stock options or other rights to
acquire the number of Shares indicated opposite Stockholder’s name on Schedule 1
attached hereto;

WHEREAS, as an inducement and a condition to the willingness of Targacept,
Merger Sub and the Company to enter into the Merger Agreement, and in
consideration of the substantial expenses incurred and to be incurred by them in
connection therewith, Stockholder has agreed to enter into and perform this
Agreement; and

WHEREAS, all capitalized terms used in this Agreement without definition herein
shall have the meanings ascribed to them in the Merger Agreement.

NOW, THEREFORE, in consideration of, and as a condition to, Targacept’s, Merger
Sub’s and the Company’s entering into the Merger Agreement and proceeding with
the transactions contemplated thereby, and in consideration of the expenses
incurred and to be incurred by them in connection therewith, Stockholder,
Targacept and the Company agree as follows:

1. Agreement to Vote Shares. Stockholder agrees that, prior to the Expiration
Date (as defined in Section 2 below), at any meeting of the stockholders of
Targacept or any adjournment or postponement thereof, or in connection with any
written consent of the stockholders of Targacept, with respect to approval of
the Merger as contemplated by the Merger Agreement and adoption of the Merger
Agreement or any Targacept Acquisition Proposal, Stockholder shall:

(a) appear at such meeting or otherwise cause the Shares and any New Shares (as
defined in Section 3 below) to be counted as present thereat for purposes of
calculating a quorum;

 

1



--------------------------------------------------------------------------------

(b) vote (or cause to be voted), or deliver a written consent (or cause a
written consent to be delivered) covering all of the Shares and any New Shares
that such Stockholder shall be entitled to so vote: (i) in favor of the approval
of (A) the issuance of the shares of Targacept Common Stock by virtue of the
Merger as contemplated by the Merger Agreement, and (B) an amendment to the
Targacept Charter to effect the Reverse Stock Split; and (ii) against any
Targacept Acquisition Proposal.

2. Expiration Date. As used in this Agreement, the term “Expiration Date” shall
mean the earlier to occur of (a) the Effective Time, (b) such date and time as
the Merger Agreement shall be terminated pursuant to Section 9 thereof or
otherwise, or (c) upon mutual written agreement of the parties to terminate this
Agreement. Upon termination or expiration of this Agreement, no party shall have
any further obligations or liabilities under this Agreement; provided, however,
such termination or expiration shall not relieve any party from liability for
any willful breach of this Agreement or acts of bad faith prior to termination
hereof.

3. Additional Purchases. Stockholder agrees that any shares of capital stock or
other equity securities of Targacept that Stockholder purchases or with respect
to which Stockholder otherwise acquires sole or shared voting power after the
execution of this Agreement and prior to the Expiration Date, whether by the
exercise of any stock options or otherwise (“New Shares”), shall be subject to
the terms and conditions of this Agreement to the same extent as if they
constituted the Shares.

4. Agreement to Retain Shares. From and after the date hereof until the
Expiration Date, Stockholder shall not, directly or indirectly, (a) sell,
assign, transfer, tender, or otherwise dispose of (including, without
limitation, by the creation of any Liens (as defined in Section 5(c) below) on)
any Shares, (b) deposit any Shares into a voting trust or enter into a voting
agreement or similar arrangement with respect to such Shares or grant any proxy
or power of attorney with respect thereto (other than this Agreement), (c) enter
into any contract, option, commitment or other arrangement or understanding with
respect to the direct or indirect sale, transfer, assignment or other
disposition of (including, without limitation, by the creation of any Liens on)
any Shares, or (d) take any action that would make any representation or
warranty of Stockholder contained herein untrue or incorrect or have the effect
of preventing or disabling Stockholder from performing Stockholder’s obligations
under this Agreement. Notwithstanding the foregoing, Stockholder may make
(a) transfers by will or by operation of law or other transfers for
estate-planning purposes, in which case this Agreement shall bind the transferee
and transferee shall sign a voting agreement in substantially the form hereof,
(b) with respect to such Stockholder’s Targacept Stock Options which expire on
or prior to the Expiration Date, transfers, sale, or other disposition of Shares
to Targacept as payment for the (i) exercise price of such Stockholder’s
Targacept Stock Options and (ii) taxes applicable to the exercise of such
Stockholder’s Targacept Stock Options, (c) if Stockholder is a partnership or
limited liability company, a transfer to one or more partners or members of
Stockholder or to an affiliated corporation, trust or other business entity
under common control with Stockholder, or if Stockholder is a trust, a transfer
to a beneficiary, provided that in each such case the applicable transferee has
signed a voting agreement in substantially the form hereof relating to the
transferred Shares, (d) any transfer to another holder of the capital stock of
the Company that has signed a voting agreement in substantially the form hereof
relating to the transferred Shares, (e) any transfer to a person if, as a
condition precedent to the transfer, such person executes and

 

2



--------------------------------------------------------------------------------

delivers to the Company an agreement containing voting and transfer provisions
with respect to the Shares so transferred that are substantially identical in
all material respects to those set forth in this Agreement; and (f) as the
Company may otherwise agree in writing in its sole discretion.

5. Representations and Warranties of Stockholder. Stockholder hereby represents
and warrants to Targacept and the Company as follows:

(a) Stockholder has the full power and authority to execute and deliver this
Agreement and to perform Stockholder’s obligations hereunder;

(b) this Agreement has been duly executed and delivered by or on behalf of
Stockholder and, to Stockholder’s knowledge and assuming this Agreement
constitutes a valid and binding agreement of the Company and Targacept,
constitutes a valid and binding agreement with respect to Stockholder,
enforceable against Stockholder in accordance with its terms, except as
enforcement may be limited by general principles of equity whether applied in a
court of law or a court of equity and by bankruptcy, insolvency and similar laws
affecting creditors’ rights and remedies generally;

(c) except as set forth on Schedule 1, Stockholder beneficially owns the number
of Shares indicated opposite such Stockholder’s name on Schedule 1, and will own
any New Shares, free and clear of any liens, claims, charges or other
encumbrances or restrictions of any kind whatsoever other than repurchase rights
of the Company with respect to Targacept Restricted Stock Awards (“Liens”), and
has sole or shared, and otherwise unrestricted, voting power with respect to
such Shares and none of the Shares is subject to any voting trust or other
agreement, arrangement or restriction with respect to the voting of the Shares,
except as contemplated by this Agreement;

(d) the execution and delivery of this Agreement by Stockholder does not, and
the performance by Stockholder of his or her obligations hereunder and the
compliance by Stockholder with any provisions hereof will not, violate or
conflict with, result in a material breach of or constitute a default (or an
event that with notice or lapse of time or both would become a material default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of any Liens on any Shares pursuant
to, any agreement, instrument, note, bond, mortgage, contract, lease, license,
permit or other obligation or any order, arbitration award, judgment or decree
to which Stockholder is a party or by which Stockholder is bound, or any law,
statute, rule or regulation to which Stockholder is subject or, in the event
that Stockholder is a corporation, partnership, trust or other entity, any bylaw
or other organizational document of Stockholder; and

(e) the execution and delivery of this Agreement by Stockholder does not, and
the performance of this Agreement by Stockholder does not and will not, require
any consent, approval, authorization or permit of, or filing with or
notification to, any governmental or regulatory authority by Stockholder except
for applicable requirements, if any, of the Exchange Act, and except where the
failure to obtain such consents, approvals, authorizations or permits, or to
make such filings or notifications, would not prevent or delay the performance
by Stockholder of his or her obligations under this Agreement in any material
respect.

 

3



--------------------------------------------------------------------------------

6. Irrevocable Proxy. Subject to the penultimate sentence of this Section 6, by
execution of this Agreement, Stockholder does hereby appoint the Company with
full power of substitution and resubstitution, as Stockholder’s true and lawful
attorney and irrevocable proxy, to the fullest extent of the undersigned’s
rights with respect to the Shares, to vote, or give consent with respect to,
each of such Shares solely with respect to the matters set forth in Section 1
hereof until the earlier of (a) the Expiration Date or (b) the date on which any
term or provision of the Merger Agreement described in Section 24(a) hereof is
amended, waived or otherwise modified (the “Proxy Termination Date”).
Stockholder intends this proxy to be irrevocable and coupled with an interest
hereunder until the Proxy Termination Date and hereby revokes any proxy
previously granted by Stockholder with respect to the Shares. Notwithstanding
anything contained herein to the contrary, this irrevocable proxy shall
automatically terminate upon the Proxy Termination Date. The Stockholder hereby
revokes any proxies previously granted and represents that none of such
previously-granted proxies are irrevocable.

7. No Solicitation. From and after the date hereof until the Expiration Date,
Stockholder shall not (a) initiate, solicit, seek or knowingly encourage or
support any inquiries, proposals or offers that constitute or may reasonably be
expected to lead to, a Targacept Acquisition Proposal, (b) engage or participate
in, or knowingly facilitate, any discussions or negotiations regarding any
inquiries, proposals or offers that constitute, or may reasonably be expected to
lead to, a Targacept Acquisition Proposal, (c) furnish to any Person other than
the Company any non-public information that could reasonably be expected to be
used for the purposes of formulating any Targacept Acquisition Proposal,
(d) enter into any letter of intent, agreement in principle or other similar
type of agreement relating to a Targacept Acquisition Proposal, or enter into
any agreement or agreement in principle requiring Targacept to abandon,
terminate or fail to consummate the transactions contemplated hereby,
(e) initiate a stockholders’ vote or action by consent of the Targacept’s
stockholders with respect to a Targacept Acquisition Proposal, (f) except by
reason of this Agreement, become a member of a “group” (as such term is defined
in Section 13(d) of the Exchange Act) with respect to any voting securities of
Targacept that takes any action in support of a Targacept Acquisition Proposal
or (g) propose or agree to do any of the foregoing. In the event that
Stockholder is a corporation, partnership, trust or other entity, it shall not
permit any of its Subsidiaries or Affiliates to, nor shall it authorize any
officer, director or representative of Stockholder, or any of its Subsidiaries
or Affiliates to, undertake any of the actions contemplated by this Section 7.

8. Release; No Legal Actions. The undersigned Stockholder acknowledges that the
release of certain claims by stockholders of Targacept against the Company,
Targacept, Merger Sub and their respective affiliates constitutes a material
inducement for the completion of the transactions contemplated by the Merger
Agreement and that the Company, Targacept and Merger Sub would not enter into
the Merger Agreement without being released from such claims by the undersigned
Stockholder. Effective as of the Effective Time, the undersigned Stockholder,
and, to the extent within the undersigned’s control, each of the undersigned’s
equity holders and each of their respective subsidiaries, affiliates, employees,
agents, advisors, heirs, legal representatives, successors and assigns (each, a
“Releasor”), hereby completely releases, acquits and forever discharges, to the
fullest extent permitted by law Targacept and its respective affiliates
(including the Company, as the surviving company) and each of its current,
former and future officers, directors, employees, agents, advisors, successors
and assigns (each, a

 

4



--------------------------------------------------------------------------------

“Releasee”), from any and all losses, liabilities, suits, actions, debts or
rights, whether fixed or contingent, known or unknown, matured or unmatured
(collectively, “Losses”), arising out of, relating to, or in any manner
connected with any facts, events or circumstances, or any actions taken, at or
prior to the Effective Time (the “Release Date”) that any Releasor ever had or
now has against the Releasees (“Released Matters”), excluding any Losses arising
out of, relating to, or in any manner connected with the Merger Agreement and
the transactions contemplated thereby. Notwithstanding anything to the contrary
in this Agreement, nothing herein shall release the Company or any of its
Affiliates of obligations to the undersigned Stockholder with respect to (A) any
employment or consulting agreement, (B) any other employment-related obligations
of the Company or any of its Affiliates, (C) vested retirement benefits, (D) any
rights that cannot be waived as a matter of law, (E) any indemnification
obligations to the undersigned Stockholder under the Company’s or any of its
Affiliates’ bylaws, certificate of incorporation, or other organizational
documents, or under Delaware law or otherwise, or (F) any rights relating to the
undersigned’s relationship with the Company or any of its Affiliates (other than
as a stockholder). The undersigned hereby waives the provisions of section 1542
of the California Civil Code, or any successor thereto, which currently states:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
Effective as of the Release Date, the undersigned Stockholder shall not, and, to
the extent within the undersigned’s control, shall not cause or permit its
equity holders or any of their respective Subsidiaries, Affiliates, employees,
agents, advisors, heirs, legal representatives, successors and assigns, to
assert any claims against the Releasees in respect of any Released Matters. The
undersigned Stockholder acknowledges that it would be difficult to fully
compensate Targacept or any of its Affiliates (including the Surviving Company)
for damages resulting from any breach by him/her/it of the provisions of this
release. Accordingly, in the event of any actual or threatened breach of such
provisions, Targacept and its Affiliates (including the Surviving Company) shall
(in addition to any other remedies which it may have) be entitled to seek
temporary and/or permanent injunctive relief to enforce such provisions and
recover attorneys’ fees and costs for same. The undersigned Stockholder further
acknowledges that this release constitutes a material inducement to Targacept to
complete the transactions contemplated by the Merger Agreement and Targacept
will be relying on the enforceability of this release in completing such
transactions contemplated by the Merger Agreement.

9. Other Remedies; Specific Performance. Except as otherwise provided herein,
any and all remedies herein expressly conferred upon a party will be deemed
cumulative with, and not exclusive of, any other remedy conferred hereby, or by
Law or equity upon such party, and the exercise by a party of any one remedy
will not preclude the exercise of any other remedy. The parties hereto agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions hereof in any court of the
United States or any state having jurisdiction, this being the addition to any
other remedy to which they are entitled at Law or in equity.

10. Directors and Officers. This Agreement shall apply to Stockholder solely in
Stockholder’s capacity as a stockholder of Targacept and/or holder of options to
purchase shares of Targacept Common Stock and not in such Stockholder’s capacity
as a director, officer or

 

5



--------------------------------------------------------------------------------

employee of Targacept or any of its Subsidiaries or in such Stockholder’s
capacity as a trustee or fiduciary of any employee benefit plan or trust.
Notwithstanding any provision of this Agreement to the contrary, nothing in this
Agreement shall (or require Stockholder to attempt to) limit or restrict a
director and/or officer of Targacept in the exercise of his or her fiduciary
duties consistent with the terms of the Merger Agreement as a director and/or
officer of Targacept or in his or her capacity as a trustee or fiduciary of any
employee benefit plan or trust or prevent or be construed to create any
obligation on the part of any director and/or officer of Targacept or any
trustee or fiduciary of any employee benefit plan or trust from taking any
action in his or her capacity as such director, officer, trustee and/or
fiduciary.

11. No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in the Company any direct or indirect ownership or incidence of
ownership of or with respect to any Shares. All rights, ownership and economic
benefits of and relating to the Shares shall remain vested in and belong to
Stockholder, and the Company does not have authority to manage, direct,
superintend, restrict, regulate, govern, or administer any of the policies or
operations of Targacept or exercise any power or authority to direct Stockholder
in the voting of any of the Shares, except as otherwise provided herein.

12. Termination. This Agreement shall terminate and shall have no further force
or effect as of the Expiration Date. Notwithstanding the foregoing, nothing set
forth in this Section 12 or elsewhere in this Agreement shall relieve either
party hereto from any liability, or otherwise limit the liability of either
party from any liability for any intentional breach of any obligation or other
provision contained in this Agreement.

13. Further Assurances. Stockholder shall, from time to time, execute and
deliver, or cause to be executed and delivered, such additional or further
consents, documents and other instruments as the Company or Targacept may
reasonably request for the purpose of effectively carrying out the transactions
contemplated by this Agreement and the Merger Agreement.

14. Disclosure. Stockholder hereby agrees that Targacept and the Company may
publish and disclose in the Registration Statement, any resale registration
statement relating thereto (including all documents and schedules filed with the
SEC), the Proxy Statement, any prospectus filed with any regulatory authority in
connection with the Merger and any related documents filed with such regulatory
authority and as otherwise required by Law, such Stockholder’s identity and
ownership of Shares and the nature of such Stockholder’s commitments,
arrangements and understandings under this Agreement and may further file this
Agreement as an exhibit to the Registration Statement or prospectus or in any
other filing made by Targacept or the Company as required by Law or the terms of
the Merger Agreement, including with the SEC or other regulatory authority,
relating to the Merger.

15. Notice. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or sent by overnight courier
(providing proof of delivery) or by facsimile transmission (providing
confirmation of transmission) to the Company or Targacept, as the case may be,
in accordance with Section 10.8 of the Merger Agreement and to each Stockholder
at its address set forth on Schedule 1 attached hereto (or at such other address
for a party as shall be specified by like notice).

 

6



--------------------------------------------------------------------------------

16. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If a final judgment of a court of
competent jurisdiction declares that any term or provision of this Agreement is
invalid or unenforceable, the Parties hereto agree that the court making such
determination shall have the power to limit such term or provision, to delete
specific words or phrases or to replace such term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be valid and enforceable as so modified. In the event such court does not
exercise the power granted to it in the prior sentence, the Parties hereto agree
to replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term or
provision.

17. Assignability. This Agreement shall be binding upon, and shall be
enforceable by and inure solely to the benefit of, the parties hereto and their
respective successors and assigns; provided, however, that neither this
Agreement nor any of a party’s rights or obligations hereunder may be assigned
or delegated by such party without the prior written consent of the other
parties hereto, and any attempted assignment or delegation of this Agreement or
any of such rights or obligations by such party without the other party’s prior
written consent shall be void and of no effect. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person (other than
the parties hereto) any right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.

18. No Waivers. No waivers of any breach of this Agreement extended by the
Company or Targacept to Stockholder shall be construed as a waiver of any rights
or remedies of the Company or Targacept, as applicable, with respect to any
other stockholder of Targacept who has executed an agreement substantially in
the form of this Agreement with respect to Shares held or subsequently held by
such stockholder or with respect to any subsequent breach of the Stockholder or
any other such stockholder of Targacept. No waiver of any provisions hereof by
any party shall be deemed a waiver of any other provisions hereof by any such
party, nor shall any such waiver be deemed a continuing waiver of any provision
hereof by such party.

19. Applicable Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of Delaware, regardless of
the Laws that might otherwise govern under applicable principles of conflicts of
Laws. In any action or proceeding between any of the parties arising out of or
relating to this Agreement, each of the parties: (i) irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the Court of Chancery of the State of Delaware or to the extent such court does
not have subject matter jurisdiction, the Superior Court of the State of
Delaware or the United States District Court for the District of Delaware,
(ii) agrees that all claims in respect of such action or proceeding shall be
heard and determined exclusively in accordance with clause (i) of this
Section 19, (iii) waives any objection to laying venue in any such action or
proceeding in such courts, (iv) waives any objection that such courts are an
inconvenient forum or do not have jurisdiction over any party, and (v) agrees
that service of process upon such party in any such action or proceeding shall
be effective if notice is given in accordance with Section 15 of this Agreement.

 

7



--------------------------------------------------------------------------------

20. Waiver of Jury Trial. The parties hereto hereby waive any right to trial by
jury with respect to any action or proceeding related to or arising out of this
Agreement, any document executed in connection herewith and the matters
contemplated hereby and thereby.

21. No Agreement Until Executed. Irrespective of negotiations among the parties
or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Targacept
Board has approved, for purposes of any applicable anti-takeover laws and
regulations and any applicable provision of the Targacept Charter, the
transactions contemplated by the Merger Agreement, (b) the Merger Agreement is
executed by all parties thereto, and (c) this Agreement is executed by all
parties hereto.

22. Entire Agreement; Counterparts; Exchanges by Facsimile. This Agreement and
the other agreements referred to in this Agreement constitute the entire
agreement and supersede all prior agreements and understandings, both written
and oral, among or between any of the parties with respect to the subject matter
hereof and thereof. This Agreement may be executed in several counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same instrument. The exchange of a fully executed Agreement (in counterparts
or otherwise) by all parties by facsimile or electronic transmission via “.pdf”
shall be sufficient to bind the parties to the terms and conditions of this
Agreement.

23. Amendment. This Agreement may not be amended, supplemented or modified, and
no provisions hereof may be modified or waived, except by an instrument in
writing signed on behalf of each party hereto.

24. Definition of Merger Agreement. For purposes of this Agreement, the term
“Merger Agreement” may include such agreement as amended or modified as long as
such amendments or modifications (a) do not constitute an amendment, waiver or
modification of Section 1.5 (Conversion of Shares), Section 5.17 (Pre-Closing
Dividend), Section 5.18 (Determination of Targacept Cash Balance), Section 5.19
(Determination of Company Cash Balance), Section 5.20 (Redeemable Convertible
Notes Principal), Section 5.21 (NNR Restricted Cash Account) or Section 6.5
(Pre-Closing Dividend), or otherwise to the form of consideration, Exchange
Ratio or calculation of the Pre-Closing Dividend, whether or not such sections
are actually amended, waived or modified;; or (b) have been agreed to in writing
by Stockholder.

25. Construction.

(a) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include masculine and
feminine genders.

 

8



--------------------------------------------------------------------------------

(b) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d) Except as otherwise indicated, all references in this Agreement to
“Sections,” “Exhibits” and “Schedules” are intended to refer to Sections of this
Agreement and Exhibits and Schedules to this Agreement, respectively.

(e) The bold-faced headings contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

[Remainder of Page has Intentionally Been Left Blank]

 

9



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

STOCKHOLDER By:

 

Name:

 

Title:

 

 

 

 

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

TARGACEPT, INC. By:

 

Name:

 

Title:

 

CATALYST BIOSCIENCES, INC. By:

 

Name:

 

Title:

 

 

 

 

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

 

Name and Address of Stockholder

   Shares    Options    Other Rights         